Case: 20-60290     Document: 00515859552         Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 12, 2021
                                  No. 20-60290
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Sandra Cecilia Rodriguez-Granados,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 305 567


   Before Jolly, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Sandra Cecilia Rodriguez-Granados petitions for review of the
   dismissal by the Board of Immigration Appeals (BIA) of her appeal from the
   denial by the Immigration Judge (IJ) of her applications for asylum and
   withholding of removal. We review the decision of the BIA and will consider


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60290       Document: 00515859552           Page: 2   Date Filed: 05/12/2021




                                      No. 20-60290


   the IJ’s decision only to the extent it influenced the BIA. Shaikh v. Holder,
   588 F.3d 861, 863 (5th Cir. 2009). Questions of law are reviewed de novo
   and factual findings are reviewed for substantial evidence. Id. Under the
   substantial evidence standard, “[t]he alien must show that the evidence was
   so compelling that no reasonable factfinder could conclude against it.” Wang
   v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
          Rodriguez-Granados fails to challenge the BIA’s determination that
   the three proposed particular social groups she raised in the immigration
   courts were not cognizable. By failing to brief any challenge to the BIA’s
   determination, she has abandoned it, see Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003), and we thus deny the petition for review in part, see
   Wang, 569 F.3d at 537.
          Instead, Rodriguez-Granados now contends that her membership in
   two entirely new proposed particular social groups warrants relief. But
   because “8 U.S.C. § 1252(d) requires that a petitioner exhaust all
   administrative remedies available as of right for this court to have jurisdiction
   over an issue, [the petitioner’s] failure to raise these issues before the BIA
   jurisdictionally bars us from addressing them.” Omari v. Holder, 562 F.3d
   314, 317 (5th Cir. 2009). We likewise lack jurisdiction to address Rodriguez-
   Granados’s argument, first raised in this court, that she was entitled to
   humanitarian asylum. See id. As to these issues, we therefore dismiss the
   petition in part for lack of jurisdiction.
          DISMISSED in part for lack of jurisdiction; DENIED in part.




                                            2